PER CURIAM.
Donald Sullivan and Jeffrey S. Sullivan appeal the district court’s order dismissing their complaint and denying, as moot, their motion for preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sullivan v. United States, No. CA-03-39-7-F (E.D.N.C. Apr. 15, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.